MATTHIAS, J.
1. In a civil action for' judgment for money a trial by jury may be waived, not only by express stipulation of the parties or their attorneys, or statement in open court, but also by their conduct in submitting the cause to the court without objection; and an objection thereto cannot successfully be made after such submission and judgment of the court. (Bonewitz v. Bonewitz, 50 Ohio St., 373, approved and followed.)
2. Where, in an action for judgment for money, in which by a second1 cause of action a mechanic’s lien is asserted and foreclosure thereof sought, the common pleas court renders a personal judgment against the defendant, but holds the lien invalid, an appeal taken by the defendant from such personal judgment to the Court of Appeals should be dismissed upon motion of the plaintiff.
3. A contract entered into by a company with an owner, whereby for a stipulated consideration the former agrees to furnish and erect in the building of the latter flights of pressed steel stairs extending from the basement to the fourth floor of the building, constitutes such company a contractor under the mechanic’s lien law of the state, and upon performance thereof in order to perfect a Jien thereunder a compliance with the provisions of Section 9312, General Code, is essential.
Case No. 17705 — Judgment reversed.
Case No. 17710 — Judgment affirmed.
Marshall, C. J., Wanamaker, Robinson, Jones, Day and Allen, JJ., concur.